This cause arises upon a motion to dismiss for the reason that in Finch v. Smith, 177 Okla. 307, 58 P.2d 850, opinion rendered April 7, 1936, between the same parties this court decided all of the matters now before this court in this cause. On June 30, 1936, this court called for a response from plaintiff in error and none has been filed. In French v. Bragg, No. 26885, opinion filed March 17, 1936, 177 Okla. 43,55 P.2d 953, we said:
"Where the defendant in error has filed a motion to dismiss upon jurisdictional grounds, and this court has ordered the plaintiff in error to respond thereto and no response has been filed, it is not the duty of this court to inquire further into the jurisdiction where the authorities cited by the movant reasonably sustain the lack of jurisdiction."
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, PHELPS, and GIBSON, JJ., concur. WELCH and CORN, JJ., absent.